Rosenblatt, J.,
dissents and votes to reverse the interlocutory judgment appealed from and to dismiss the claim, with the following memorandum: I agree with the trial court’s conclusion that there was no evidence of willfulness or malice on the part of the State. I respectfully dissent, however, because in my view General Obligations Law § 9-103 governs this case, which falls much closer to Sega v State of New York *505(60 NY2d 183) and Cutway v State of New York (60 NY2d 183) than it does to Ferres v City of New Rochelle (68 NY2d 446). The minimal level of staffing, maintenance, patrol, and supervision of the 750-acre environmental conservation preserve, including the 180 acres through which the Sierra Trail ran, is not comparable to a highly developed, supervised, and regulated municipal park in New Rochelle. Indeed, the lVi-to-2mile Sierra Trail on which the accident took place, is perhaps half the width of the entire City of New Rochelle.
Here, the size of the preserve and the length of the Sierra Trail is so extensive and unsupervised that the decedent (who was pointedly and expressly denied permission to use his vehicle there) could proceed undetected. It was in these unsupervised reaches that he encountered the very same condition that existed in Cutway (supra)—a barrier cable, closing off the trail. In Cutway, the immunity statute was held to apply.
The legislative purpose of General Obligations Law § 9-103, to expand the availability of outdoor recreation by extending a measure of immunity to landowners, is disserved by an overly narrow construction or application (see, Iannotti v Consolidated Rail Corp., 74 NY2d 39, 44). I would stress that this accident did not take place, for example, because of broken glass or an oily floor inside a staffed museum or library at the premises. The legislative goals are not furthered by retracting immunity from the landowner merely because the landowner had previously allowed access to the vast outdoors and had provided some structural amenities as well.
In imposing liability on the State, the majority finds (at 504) that section 9-103 does not apply because the Sierra Trail, although “physically conducive” to ATV operation, was not "appropriate” for that use, owing to the danger to hikers. That is precisely why the trail was closed, and it is ironic to grant immunity to a landowner where the injured party acts “appropriately”, but to deny the landowner immunity when the injured party acts in defiance of the rules. Awarding a recovery to a claimant under these circumstances is a ringing disincentive to landowners, who will be more prone to close their properties, to the potential deprivation of countless hikers, horseback-riders, woodcutters, boaters, cross-country skiers, and other outdoor recreationalists.
1 would reverse the interlocutory judgment and dismiss the claim.